Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because there no punctuation at the end of the last sentence in the abstract. The examiner suggest amending abstract to add a period at the end of the last sentence of the disclosure.  Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities: In paragraph 0005 of the disclosure there is no punctuation at the end of the sentence of the paragraph. The examiner suggest amending specification to add a period at the end of the last sentence of paragraph 0005.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3 are rejected under 35 U.S.C. 102(a1) as being anticipated by Kriner (US 8,245,892 B2).
With respect to claim 1, Kriner discloses of a wire holder 10 that is capable of being used for tungsten inert gas (TIG) welding (Col. 2, lines 66 thru Col. 3, lines 4; Col. 4, line 45-52; Figures 3-10) comprising: a strap 50 comprising a plurality of holes 54 (Col. 3, lines 24-38; Figures 3-10); two or more magnets 60 with connectors 62 for each magnet 60 for connecting the strap 50 to the magnets 60 (Col. 4, lines 19-36; Figures 3-10).  
With respect to claim 3, Kriner discloses of a holder 20 connected to at least one of the connectors 62 (Col. 4, lines 19-36; Figures 3-10).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kriner (US 8,245,892 B2) in view of Martinez et al (US 10,350,746 B2).
With respect to claim 2, Kriner, as applied to claim 1, does not explicitly discloses that the strap comprises leather. 
Martinez et al teaches that the strap 14 comprises leather (Para. 0099; Figures 1-2B). The advantage of combining the teachings of Kriner in view of Martinez et al is 
Therefore it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify strap as taught by Kriner by incorporating the leather strap as taught by Martinez et al, thereby providing increased toughness, durability, tear-resistance and water resistance.  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kriner (US 8,245,892 B2) in view of Cho (US 2016/0167219 A1).
With respect to claim 4, Kriner, as applied by claim 1, does not disclose that the connector comprises a washer.
Cho teaches that the connector 102, 104 comprises a washer (Para. 0057-0061; Figures 2-8). The advantage of combining the teachings of Kriner in view of Cho is that doing so would provide an improved way to securely hold various small metal items associated with the hand tool.  
Therefore it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the connectors as taught by Kriner by incorporating the connector as taught by Cho, thereby providing an improved way to securely hold various small metal items associated with the hand tool.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIALLO IGWE DUNIVER whose telephone number is (571)270-1794. The examiner can normally be reached 10-7 MF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIALLO I DUNIVER/Examiner, Art Unit 3761                                                                                                                                                                                                        01/09/2022
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761